                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

TONEVA MUNROE,                                   )
individually and on behalf of all                )
others similarly situated,                       )
                                                                         Case No.
                                                 )
              Plaintiff,                         )               JURY TRIAL DEMAND
                                                 )
v.                                               )
                                                 )
RADIUS GLOBAL SOLUTIONS, LLC.,                   )
                                                 )
              Defendant.                         )
                                                 )




                             CLASS ACTION COMPLAINT

                                      Introduction

       1.     In October 2019 Plaintiff Toneva Munroe fully settled her student loan

debt with Navient Solutions, LLC (“Navient”). She made an agreement with Navient’s

servicer, Radius Global Solutions, LLC (“Radius”), to resolve the balances owed on her

three student loans. Radius acknowledged to Ms. Munroe in October 2019 that her

student loan debts were resolved, and the balance outstanding was zero.

       2.     Despite settling Ms. Munroe’s debt and receiving full payment on the

settlement, in January 2020 Radius sent her a collection letter demanding payment of

more than $5,000 for one of the settled accounts, in violation of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and M.G.L Chapter 93A. And it

impermissibly obtained a copy of her credit report, in violation of the Fair Credit

Reporting Act, 15 U.S.C. §1681.
         3.    Consumer complaints filed with the CFPB indicate that Radius has

attempted to collect settled and paid off debt of many other consumers in the last four

years.

         4.    For example, on December 3, 2019, a consumer from Colorado filed a

CFPB complaint (No. 3456774) alleging that “Radius Global Solutions has been

attempting to collect a debt that was paid in full” following a settlement agreement

offered by Radius.

         5.    Similarly, a private student loan borrower alleged (No. 2480526) in 2017

that a Radius subsidiary attempted to collect on an “account [that] was paid in full

according to [their] settlement agreement.” As with Munroe, this consumer has

documentation from both Radius and the creditor confirming receipt of the final

settlement payment.

         6.    In other cases, consumers complained that Radius reneged on their

settlement agreements even though the consumers were purportedly still in compliance

and making payments (No. 2725548, No. 3212998) or that Radius denied the existence of

settlement agreements after consumers had fulfilled the terms of the agreements (No.

2841643, No. 2940319, No. 3084057).

         7.    Accordingly, Ms. Munroe asserts claims individually and on behalf of

three classes of similarly situated persons against Radius for engaging in abusive,

deceptive, and unfair debt collection practices prohibited by the FDCPA, 15 U.S.C. §

1692 et seq., the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, and M.G.L.

Chapter 93A.
                                        Jurisdiction

       8.     This court has jurisdiction of the federal claims under 28 U.S.C. § 1331 and

15 U.S.C. § 1692k(d) and supplemental jurisdiction of the state law claim under 28

U.S.C. § 1367.

       9.     Venue is proper because Ms. Munroe resides in this District, Defendant

Radius transacts business in this District, and the debt collection activity at issue in this

case occurred in this District.

                                           Parties

       10.    Plaintiff Toneva Munroe is a natural person who resides in Boston,

Massachusetts, and is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3) and

15 U.S.C. § 1681a(c).

       11.    Defendant Radius Global Solutions, LLC., is a limited liability company

with a principal place of business in Edina, Minnesota.

       12.    At all times during the class period, Radius has had contracts with

Navient and other creditors to collect delinquent and defaulted student loan debt

owned or serviced by them.

       13.    Pursuant to these contracts, Radius regularly attempts to collect and

collects, directly and indirectly, consumer debts it obtained in default and that are owed

or due or asserted to be owed or due others. It is a “debt collector” as that term is

defined in 15 U.S.C. § 1692a(6), as it has acknowledged in its communications with Ms.

Munroe.

       14.    Radius is a “person” as that term is defined in 15 U.S.C. § 1681a(b).
                              Background on Plaintiff and
                               Her Settlement Agreement

      15.    Ms. Munroe received student loans for $6,000 in August 2005, $9,000 in

December 2008, and $4,000 in September 2009 to finance her attendance at the

University of Massachusetts Amherst.

      16.    As of 2019, Navient owned the balance of $29,091.95 remaining on these

loans. Acting on behalf of Navient, employees of Radius placed a series of phone calls,

followed by letters, to Ms. Munroe regarding her ability to pay some portion of this

balance. Ms. Munroe explained that she was unable to make any payment then, but

expected to receive some funds from a third party soon thereafter.

      17.    On October 2, Radius again called Ms. Munroe and told her that it could

extend the time stated in previous offers for a lump sum payment to pay off the loans.

Later that day, following this phone call, Radius sent a letter to Ms. Munroe on behalf of

Navient indicating that “a onetime payment of $2,744.80” received by October 25, 2019

would resolve Ms. Munroe’s existing financial obligations on these student loans.

      18.    On October 15, 2019, Metro Housing Boston issued a check for $2,744.80 to

Radius on behalf of Ms. Munroe.

      19.    On October 21, 2019, Radius received the $2,744.80 check from Metro

Housing Boston for Ms. Munroe.

      20.    On October 23, 2019, Radius sent a letter to Ms. Munroe on behalf of

Navient indicating that Radius had received one-time payment in accordance with the

October 2, 2019 settlement agreement and that accounts #0101-9934507476, #0104-
9934507476, and #0105-9934507476 were “resolved for less than the full balance.” The

letter indicated that the balance on the accounts was $0.00.

       21.     On November 22, 2019, Navient sent a letter to Ms. Munroe indicating

that on October 23, 2019 it had received final settlement payments on three private

student loan accounts.

       22.     On January 5, 2020, Radius obtained a consumer report on Ms. Munroe in

furtherance of its collection activity on account #0101-9934507476.

       23.     On January 6, 2020, Radius sent a letter to Ms. Munroe attempting to

collect an alleged balance of $5,031.84 on account #0101-9934507476.

       24.     Ms. Munroe was upset and distressed by this letter because any remaining

balance on account #0101-9934507476 had been fully satisfied by October 23, 2019, and

Ms. Munroe accordingly did not owe any amount to Radius or Navient on the account.

       25.     Based upon consumer complaints filed with the Consumer Financial

Protection Bureau, Ms. Munroe alleges that Radius has attempted to collect from scores

if not hundreds of consumers in the one-year period immediately preceding the filing of

this Complaint alleged debts that had been previously settled and paid off, and

multiples of those numbers in the four years preceding its filing, the Chapter 93A

statute of limitations.

       26.     Upon information and belief, Radius has impermissibly obtained the

consumer reports of scores if not hundreds of consumers or more in the two-year

period immediately preceding the filing of this Complaint, the FCRA statute of

limitations.
                                     Class Allegations

       27.    Ms. Munroe brings this action pursuant to Rules 23(a) and (b)(3) of the

Federal Rules of Civil Procedure on behalf of the following defined classes: (1) The

Chapter 93A Class, consisting of all consumers in Massachusetts from whom Radius

collected or attempted to collect, at any time since four years prior to the filing of this

Complaint, an alleged debt that the consumers had previously paid in full pursuant to a

settlement made with Radius and their creditors; (2) the FDCPA Class, consisting of all

consumers from whom Radius collected or attempted to collect, at any time since one

year prior to the filing of this Complaint, an alleged debt that was in default when

Radius obtained it and that the consumers had settled and paid in full with Radius and

their creditors at the time Radius collected or attempted to collect it; and (3) the FCRA

Class, consisting of all consumers whose consumer reports Radius obtained, at any time

since two years prior to the filing of this Complaint, after the consumer had settled and

paid in full any debts that Radius was responsible to collect.

       28.    Numerosity—Fed. R. Civ. P. 23(a)(1). The members of the Chapter 93A,

FDCPA and FCRA Classes are respectively so numerous that joinder of all members is

impracticable. The exact number or identification of the members in each class is

presently unknown. On information and belief each class includes at least scores of

individuals across the country. The identity of the members in each class is

ascertainable and can be determined based on available records maintained by Radius.

       29.    Typicality—Fed. R. Civ. P. 23(a)(3). Ms. Munroe’s claims are typical of the

claims of the three Classes because Ms. Munroe and the putative class members were
subject to, and affected by, the same systemic policy and practice of seeking to collect on

settled and satisfied debt and obtainment of consumer reports in connection therewith,

as alleged herein.

       30.    Adequacy—Fed. R. Civ. P. 23(a)(4); 23(g)(1). Ms. Munroe is an adequate

representative because she is a member of each class and her interests do not conflict

with the interests of the class members that she seeks to represent. Ms. Munroe is

represented by experienced and competent Class Counsel. Class Counsel have litigated

scores of class actions, including cases brought under the FDCPA, FCRA and Chapter

93A. Ms. Munroe’s counsel intends to prosecute this action vigorously for the benefit of

all class members. Ms. Munroe and Class Counsel can fairly and adequately protect the

interests of all class members.

       31.    Common Questions and Predominance—Fed. R. Civ. P. 23(a)(2), 23(b)(3).

There are multiple questions of law and fact common to the Chapter 93A, FDCPA and

FCRA Classes respectively that will predominate over questions affecting only

individual class members. These include whether Radius is a debt collector; whether it

violated the FDCPA by collecting or attempting to collect alleged debts even though the

debts had been settled and paid; whether it obtained consumer reports on consumers

who had already settled and paid debts it was hired to collect; whether it recklessly

violated the FCRA by obtaining consumer reports without a permissible purpose

because the debt it was hired to collect had been paid or satisfied; whether these

practices violate Chapter 93A; whether Radius’s debt collection conduct was willful or

knowing and warrants awarding multiple damages under Chapter 93A.
       32.      Superiority—Fed. R. Civ. P. 23(b)(3). The class action is superior to other

available methods for fairly and efficiently adjudicating this controversy because

individual litigation of class members’ claims would be impracticable and individual

litigation would be unduly burdensome to the courts. Without the class action vehicle,

the members of the classes would have no reasonable remedy. Further, individual

litigation has the potential to result in inconsistent or contradictory judgments. There is

no foreseeable difficulty in managing this action as a class action and it provides the

benefits of single adjudication, economies of scale, and comprehensive supervision by a

single court.

                                      COUNT I
                  THE MASSACHUSETTS CONSUMER PROTECTION ACT,
                             Mass. Gen. Laws c. 93A, § 2(a)
                         UNFAIR AND DECEPTIVE PRACTICES

       33.      Mass. Gen. Laws c. 93A, § 2(a) prohibits any “unfair or deceptive acts or

practices in the conduct of any trade or commerce.”

       34.      Mass. Gen. Laws c. 93, § 49 further provides that it is a violation of Mass.

Gen. Laws c. 93A to attempt to collect a debt for personal, family or household

purposes “in an unfair, deceptive or unreasonable manner.”

       35.      940 Mass. Code Regs. 7.07(2) further provides that it is a violation of Mass.

Gen. Laws c. 93A to attempt to collect any debt by engaging in “[a]ny knowingly false

or misleading representation in any communication as to the character, extent or

amount of the debt.”
       36.     940 Mass. Code Regs. 7.07(2) further provides that it is a violation of Mass.

Gen. Laws c. 93A to attempt to collect any debt by engaging in “[a]ny false, deceptive,

or misleading representation, communication, or means in connection with the

collection of any debt.”

       37.     940 Mass. Code Regs. 3.16(4) further provides that a violation of the

FDCPA constitutes a violation of c. 93A.

       38.     Radius pursued collection activities against Chapter 93A Class members

despite the fact that they had previously settled and paid their debts in full and did not

owe anything on the accounts on which Radius attempted to collect.

       39.     To initiate said collection against class members, Radius falsely

represented the amount of the Chapter 93A Class members’ debt.

       40.     Therefore, Radius violated Mass. Gen. Laws c. 93A, § 2(a) by falsely

representing the amount of the Chapter 93A Class members’ debt in connection with

the collection of those alleged debts and by violating the FDCPA, as alleged below in

Count II.

       41.     In addition, the above described actions violate Mass. Gen. Laws c. 93A, §

2(a) because they constitute unfair or deceptive acts or practices in the conduct of trade

or commerce.

       42.     Because Radius does not maintain a place of business or keep assets

within Massachusetts, a 30-day demand letter is not required as a prerequisite for

asserting a violation of c. 93A. Mass. Gen. Laws c. 93A, § 9(3).

                                            COUNT II
             THE FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. § 1692e
                  FALSE OR MISLEADING REPRESENTATIONS

       43.    15 U.S.C. § 1692e provides that a debt collector may not use “any false,

deceptive, or misleading representation or means in connection with the collection of

any debt.”

       44.    Section 1692e(2)(A) further provides that it is a violation to make a “false

representation of . . . the character, amount, or legal status of any debt.”

       45.    Section 1692e(10) further provides that it is a violation to “use any false

representation or deceptive means to collect or attempt to collect any debt.”

       46.    Ms. Munroe is a “consumer” as that term is defined in section 1692a(3)

because she is a natural person allegedly obligated to pay the student loan debt Radius

sought to collect.

       47.    Private student loans are “debts” as that term is defined in section

1692a(5) because they are obligations by a consumer, in this case Ms. Munroe and class

members, to pay money arising out of a transaction in which the money is used for a

personal, family, or household purpose, in this case higher education intended for

personal growth.

       48.    Radius pursued collection activities against the FDCPA Class members

despite the fact that they had previously settled and paid their debts in full and owed

nothing on the accounts on which Radius attempted to collect.
      49.       Therefore, Radius violated 15 U.S.C. § 1692e(2)(A) and 15 U.S.C. §

1692e(10)(A) by falsely representing the amount of the FDCPA Class members’ debt to

them in connection with the collection of their alleged debts.

      50.       In addition, the above described actions violate 15 U.S.C. § 1692e because

they constitute false, deceptive, or misleading representations or means to collect

alleged debt.

                                  COUNT III
            THE FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. § 1692f
                              UNFAIR PRACTICES

      51.       15 U.S.C. § 1692f prohibits a debt collector from using any unfair or

unconscionable means to collect or attempt to collect any debt.

      52.       Section 1692f(1) further provides that it is a violation to collect any amount

“unless such amount is expressly authorized by the agreement creating the debt or

permitted by law.”

      53.       Radius was not permitted to collect any amount on the FDCPA Class

members’ loan agreements because the debt balances that allegedly remained in the

accounts were settled and paid according to the terms of the settlement agreements and

payments made pursuant thereto.

      54.       Radius delivered collection notices to the FDCPA Class members in an

attempt to collect alleged debts on accounts that had already been settled and paid.

      55.       Therefore, Radius violated 15 U.S.C. § 1692f(1) by attempting to collect on

debts where it was not expressly authorized by the agreement creating the debt or

permitted by law.
        56.    In addition, the above described actions violate 15 U.S.C. § 1692f because

they are unfair and unconscionable means to collect allegedly defaulted student loan

debt.

                                     COUNT IV
                   THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681b
                   IMPERMISSIBLY OBTAINING CONSUMER REPORTS

        57.    15 U.S.C. § 1681b(f) prohibits a “person” from using or obtaining a

consumer report without a permissible purpose.

        58.    Radius is a “person” as that term is defined by 15 U.S.C. § 1681a(b)

because Radius is a “partnership, corporation, . . . or other entity.”

        59.    Ms. Munroe and the FCRA Class members are “consumers” as that term

is defined by 15 U.S.C. § 1681a(c) because they are individuals.

        60.    The report on Ms. Munroe obtained by Radius on January 5, 2020 is a

consumer report as that term is defined by FCRA section 1681a(d)(1) because it

included “information by a consumer reporting agency bearing on a consumer’s credit

worthiness.”

        61.    Section 1681b(a)(3)(A) does not permit debt collectors like Radius to

obtain an individual’s consumer report in the furtherance of collection activity when the

individual does not owe the alleged debt that the collector seeks to collect.

        62.    Radius was in possession of records from which it knew or could readily

have determined that Ms. Munroe and the other individuals whose consumer reports it

obtained had paid off the debt by settlement.
       63.    Radius obtained a consumer report on Ms. Munroe and other FCRA Class

members in reckless disregard of the fact that the FCRA Class members did not owe a

debt to Radius or a creditor with whom Radius contracts for collection services.

       64.    None of the permissible purposes to use or obtain a consumer report

described in section 1681b(a) permitted Radius to obtain Ms. Munroe’s or the consumer

report of the other FCRA Class members.

       65.    Obtaining a consumer report without a permissible purpose constitutes an

invasion of a legally protected interest in the confidentiality of the consumer’s sensitive

personal information.

       66.    Therefore, Radius willfully violated 15 U.S.C. § 1681b(f) by obtaining Ms.

Munroe’s and other FCRA Class members’ consumer reports without a permissible

purpose.

                                     Prayer for Relief

       WHEREFORE, Plaintiff prays that this Court:

       1.     Certify the proposed Classes under Federal Rule of Procedure 23 and

appoint Ms. Munroe and her counsel to represent the Classes;

       2.     Find that Radius violated Mass. Gen. Laws c. 93A, § 2;

       3.     Enter judgment in favor of Ms. Munroe and the Chapter 93A Class and

against Radius for the (i) greater of twenty-five dollars per class member or actual

damages equal to all amounts improperly collected by Radius within the applicable

statutory period that have not yet been reimbursed; and (ii) up to three but not less than
two times the amount specified in (i) if the Court finds that Radius’s conduct was

willful or knowing;

       4.      Award the Chapter 93A Class costs and reasonable attorneys’ fees

pursuant to Mass. Gen. Laws c. 93A §9;

       5.      Find that Radius violated 15 U.S.C. §§ 1692e and 1692f;

       6.      Enter judgment in favor of Ms. Munroe and the FDCPA Class and against

Radius for the (i) actual damages equal to all amounts improperly collected by Radius

within the applicable statutory period that have not yet been reimbursed; and (ii)

maximum amount of statutory damages provided under 15 U.S.C § 1692k;

       7.      Award the FDCPA Class costs and reasonable attorneys’ fees pursuant to

15 U.S.C. § 1692k(a)(3);

       8.      Find that Radius willfully violated 15 U.S.C. § 1681b(f);

       9.      Enter judgment in favor of Ms. Munroe and the FCRA Class and against

Radius for (i) the maximum amount of statutory damages provided under 15 U.S.C. §

1681n(a)(1)(A); and (ii) maximum amount of punitive damages under 15 U.S.C. §

1681n(a)(2);

       10.     Award the FCRA Class costs and reasonable attorneys’ fees pursuant to 15

U.S.C. § 1681n(a)(3); and

       11.     Grant such other further relief as is necessary and proper.

                                       Jury Demand

 Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

 Procedure, for all issues triable of right by a jury.
Respectfully submitted,

/s/ Charles M. Delbaum
Charles M. Delbaum (BBO #543225)
Persis Yu (BBO #685951)
National Consumer Law Center
7 Winthrop Square, 4th Floor
Boston, MA 02110
(617) 542-8010 tel.
(617) 542-8028 fax
cdelbaum@nclc.org
pyu@nclc.org

Elizabeth Ryan (BBO # 549632)
John Roddy (BBO # 424240)
Bailey & Glasser LLP
176 Federal Street, 5th Floor
Boston, MA 02110
(617) 439-6730 tel.
(617) 951-3954 fax
eryan@baileyglasser.com
jroddy@baileyglasser.com

Michael Murphy*
Bailey & Glasser LLP
1055 Thomas Jefferson Street NW
Suite 540
Washington, DC 20007
(202) 463-2101 tel.
(202) 463-2103 fax
mmurphy@baileyglasser.com

COUNSEL FOR PLAINTIFFS
*Pro Hac Vice Application
Forthcoming
